UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: June 1, 2011 – August 31, 2011 Item 1.Schedule of Investments. UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS AUGUST 31, 2011 (Unaudited) Principal Security Description Rate Maturity Value Fixed Income Securities - 87.5% Asset Backed Obligations - 31.4% $ Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ Access Group, Inc., Series 2001 2A1 (b) 05/25/29 Ameriquest Mortgage Securities, Inc., Series 2004-R11 A2 (b) 11/25/34 Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 Amortizing Residential Collateral Trust, Series 2002-BC8 A3 (b) 11/25/32 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2005-4 A2 07/10/45 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2007-3 A3 (b) 06/10/49 Bear Stearns Asset Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Bear Stearns Commercial Mortgage Securities, Series 2006-PW14 A1 12/11/38 Centex Home Equity, Series 2003-A AF4 (a) 12/25/31 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2007-CD4 ASB 12/11/49 Countrywide Asset-Backed Certificates, Series 2004-10 MV1 (b) 01/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C1 A4 (b) 02/15/38 Credit Suisse Mortgage Capital Certificates, Series 2006-C2 A2 (b) 03/15/39 Credit Suisse Mortgage Capital Certificates, Series 2007-C4 A2 (b) 09/15/39 First Franklin Mortgage Loan Asset Backed Certificates, Series 2006-FF15 A3 (b) 11/25/36 Greenwich Capital Commercial Funding Corp., Series 2002-C1 A3 01/11/17 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3 A3 08/15/42 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP9 A3SF (b) 05/15/47 LB-UBS Commercial Mortgage Trust, Series 2003-C8 A3 11/15/27 Morgan Stanley Reremic Trust, Series 2011-KEYA A1 (c) 12/19/40 Novastar Home Equity Loan, Series 2004-4 M2 (b) 03/25/35 Saxon Asset Securities Trust, Series 2004-1 A (b) 03/25/35 SLM Student Loan Trust, Series 2003-11 A6 (b)(c) 12/15/25 Structured Asset Investment Loan Trust, Series 2003-BC2 A3 (b) 04/25/33 Structured Asset Securities Corp., Series 2002-HF1 A (b) 01/25/33 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 WaMu Mortgage Pass Through Certificates, Series 2001-7 A (b) 05/25/41 Principal Security Description Rate Maturity Value $ WaMu Mortgage Pass Through Certificates, Series 2002-AR2 A (b) % 02/27/34 $ Total Asset Backed Obligations (Cost $2,374,494) Corporate Non-Convertible Bonds - 0.2% Devon Financing Corp. ULC 09/30/11 Norfolk Southern Corp. 09/17/14 Total Corporate Non-Convertible Bonds (Cost $13,370) Municipal Bonds - 1.8% Florida - 0.2% Lee Memorial Health System 04/01/27 South Carolina - 0.3% South Carolina State Housing Finance & Development Authority 07/01/26 Wisconsin - 1.3% Wisconsin Housing & Economic Development Authority 04/01/20 Total Municipal Bonds (Cost $134,139) U.S. Government & Agency Obligations - 54.1% Agency - 11.5% FHLMC 06/15/12 FHLMC 07/15/12 FNMA 10/30/12 FNMA 02/12/13 Interest Only Bonds - 0.2% United States Small Business Administration, Series 2002-P10B 1 08/10/12 Mortgage Securities - 28.9% FHLMC, Series 129, Class H (d) 03/15/21 FHLMC, Series 3823, Class GA 01/15/26 FHLMC, Series 3834, Class GA 03/15/26 FNMA, Series 2010-118, Class DJ 10/25/39 FNMA, Series 2010-137, Class MC 10/25/38 FNMA, Series 2010-34, Class JD 09/25/37 GNMA, Series 2003-88, Class B 01/16/30 GNMA, Series 2004-108, Class AB (b) 12/16/32 GNMA, Series 2004-12, Class BA 08/16/32 GNMA, Series 2006-32, Class A 01/16/30 GNMA, Series 2007-46, Class B 05/16/34 GNMA, Series 2008-55, Class WT (b) 06/20/37 GNMA, Series 2010-14, Class QP 12/20/39 GNMA, Series 2010-142, Class AJ 09/20/39 GNMA, Series 2010-144, Class DK 09/16/39 U.S. Treasury Securities - 13.5% U.S. Treasury Note 10/31/12 U.S. Treasury Note 11/30/13 Total U.S. Government & Agency Obligations (Cost $4,014,425) Total Investments - 87.5% (Cost $6,536,428)* $ Other Assets & Liabilities, Net – 12.5% Net Assets – 100.0% $ FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association ULC Unlimited Liability Corporation (a) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of August 31, 2011. (b) Variable rate security. Rate presented is as of August 31, 2011. (c) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $573,954 or 7.6% of net assets. (d) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $48,769 or 0.6% of net assets. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of August 31, 2011. Level 1 Level 2 Level 3 Total Investments At Value Asset Backed Obligations $ - $ $ - $ Corporate Non-Convertible Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - Total Investments At Value $ - $ $ $ The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. U.S. Government & Agency Obligations Balance as of 12/23/10 $ - Transfers In Balance as of 08/31/11 $ Net change in unrealized appreciation / (depreciation) from investments held as of 08/31/11 $ 62 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:October 7, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:October 7, 2011 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:October 7, 2011
